Exhibit LIN TV Corp. Summary of Executive Compensation As of March 16, 2009, the 2009 base salaries of each of the named executive officers of LIN TV Corp. were as follows: Name of Executive Title of Executive Base Salary Vincent L. Sadusky President and Chief Executive Office $ 500,000 Scott M. Blumenthal Executive Vice President Television 386,000 Denise M. Parent Vice President General Counsel and Secretary 283,000 Robert S. Richter Senior Vice President New Media 300,000 Richard J. Schmaeling Senior Vice President and Chief Financial Officer 325,000 The 2009 target bonuses for each executive are established and outlined in more detail in his or her employment agreement incorporated by reference as Exhibits to our Annual Report on Form 10-K for the year ended December 31, 2008, with the exception of Robert Richter, which is filed as Exhibit 10.21 on Form 10-K for the year ended December 31, 2008. The bonuses will be determined based upon the achievement of certain strategic objectives, including performance targets and other subjective factors. As of March 16, 2009, the 2009 target bonus of each of the executive officers of
